Citation Nr: 1617273	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-09 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lower back disability, to include as secondary to service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1991 to December 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  He was notified of a scheduled April 2011 hearing but failed to report for the hearing without explanation, and has not requested that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.

When this case was before the Board in June 2012, the Veteran's claim was reopened and remanded for further development.  When it was before the Board in July 2015, it was again remanded for further development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Board notes that the medical evidence of record includes diagnoses of disc desiccation with paracentral disc protrusion, herniated disc, disc space narrowing, scoliosis, degenerative disc disease, and muscle strain (myalgia).  A current disability is therefore established for service connection purposes.  The central question remaining before the Board is whether any current lower back disability is etiologically related to the Veteran's naval service or his service-connected bilateral foot disability.

The Veteran was afforded a VA examination in August 2012.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  She noted the Veteran's report that he had strained his lower back while picking up heavy food items during service, and had self-treated with Tylenol at that time.  The Veteran also reported that he experienced lower back pain during service when he fell down 2 flights of steps and landed on his tailbone in 1995.  The Veteran also reported that he injured his back post-service, in 2001, when he fell down some steps, and on this occasion he felt a "pop" and developed numbness in his left leg.  The examiner opined that it was less likely than not that the Veteran's lower back disability was incurred in or was caused by his naval service.  In this regard, she noted that the Veteran's service treatment records (STRs) were negative for complaints, treatment, or diagnoses of a back condition, and that according to the Veteran's statements at the examination, his in-service complaints were self-limited and resolved prior to his separation from service.  The examiner stated that the Veteran reported his injury after leaving service was associated with hearing a "pop" and development of left leg symptoms followed by a diagnosis of degenerative disc disease of the lumbar spine.  The examiner then opined that the Veteran's lower back disability was less likely than not proximately due to or the result of his service-connected plantar fasciitis.  In this regard, she stated that the Veteran's plantar fasciitis was the reason for his medical discharge from service.  She again stated that the Veteran's STRs did not document any back pain associated with this condition, and she noted that the Veteran associated his back pain to the injuries previously discussed, and not his service-connected flat foot condition.

In its July 2015 remand, the Board noted that the August 2012 examiner had not provided an opinion as to whether any lower back disability was aggravated by the Veteran's service-connected chronic fasciitis.  As such, the Board instructed the originating agency to obtain a VA opinion addressing this question, and the opinion author was instructed, in pertinent part, to state whether any lower back disability was aggravated by the Veteran's service-connected chronic fasciitis, to include gait disturbance related to the fasciitis.

Pursuant to the Board's remand, the Appeals Management Center (AMC) obtained a VA opinion in December 2015.  Unfortunately, the opinion author simply pasted the opinions and supporting rationales of the August 2012 examiner into his opinion report, followed by the statement, "the current examiner and neurosurgeon concur with this."  Thus, the December 2015 VA opinion author did not provide an opinion as to whether any lower back disability was aggravated by the Veteran's chronic fasciitis, to include gait disturbance related to the fasciitis. 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Because the December 2015 VA opinion author did not provide the opinion requested by the Board's July 2015 remand, the Board finds that the December 2015 opinion is inadequate for adjudication purposes.  As such, a remand for an additional VA examination and opinion is warranted.
 
The Board also notes that pursuant to its June 2012 remand, the RO obtained treatment records from the Hampton VA Medical Center (VAMC) dated since November 2007.  These records include treatment up until March 2013.  Any more recent pertinent treatment records should be obtained from the Hampton VAMC before the required medical opinion is obtained.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any available treatment records from the Hampton VAMC since March 2013.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of all lower back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each lower back disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service.

In providing this opinion, the examiner must consider and discuss the Veteran's lay statements that his back problems were caused by intense standing and heavy lifting and unloading of food items as a Mess Specialist during service, and that he experienced back pain in service after falling down 2 flights of stairs in 1995.

The examiner should also consider and discuss the Veteran's report of, and treatment records documenting, post-service back injuries in June 2000 and August 2001.

Then, the examiner should state an opinion with respect to each lower back disorder present during the period of the claim whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by the Veteran's service-connected bilateral foot disability, to include any gait disturbance related to the bilateral foot disability.

If not, the examiner should state an opinion with respect to each lower back disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was permanently worsened by the Veteran's service-connected bilateral foot disability, to include any gait disturbance related to the bilateral foot disability.

If aggravation is found, the examiner should provide an opinion as to the approximate baseline level of severity of any lower back disability before the onset of aggravation of the disability by the Veteran's service-connected chronic fasciitis.

In providing these opinions, the examiner must consider and discuss the Veteran's lay statements to the effect that his lower back problems are a direct result of his bilateral foot problems.

The examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

